Marshall, Ch. J.
delivered the opinion of the court,
That the exception in the statute applied to actions of assumpsit, as well as to actions of account. That it extended to all accounts current which concern the trade of merchandise between merchant an,d merchant. That an account closed by,,the cessation of dealings between the ’ parties is not an account *19stated, and that it is not necessary that any of the items should come within the five years. That the replication was good, and npt repugnant to the declaration ; and that the rejoinder was bad.
Judgment affirmed with costs.'